As filed with the Securities and Exchange Commission on December 8, 2011 Registration No. 333-164229 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 5 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 L & L ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 91-2103949 (I.R.S. Employer Identification No.) 130 Andover Park East Suite 200 Seattle, WA 98188 (206) 264-8065 (Address, Including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dickson V. Lee, Chief Executive Officer L & L Energy, Inc. 130 Andover Park East Suite 200
